Akinde v New York City Health & Hosps. Corp. (2019 NY Slip Op 01493)





Akinde v New York City Health & Hosps. Corp.


2019 NY Slip Op 01493


Decided on February 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2019

Friedman, J.P., Kapnick, Webber, Oing, Singh, JJ.


8547 153641/16

[*1]Oludotun Akinde, Plaintiff-Appellant,
vNew York City Health and Hospitals Corporation, Defendant-Respondent.


Levine & Blit, PLLC, New York (Matthew J. Blit of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for respondent.

Order, Supreme Court, New York County (Alexander M. Tisch, J.), entered October 24, 2017, which granted defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff's claims of discrimination and hostile work environment under the State and City Human Rights Laws are based on alleged conduct that occurred more than three years before this action was commenced in April 2016 and therefore were correctly dismissed as time-barred (CPLR 214[2]; Administrative Code of City of NY § 8—502[d]). The alleged discriminatory acts are discrete acts that provide no basis for finding a continuing hostile work environment or pattern of unlawful conduct (see National R.R. Passenger Corp. v Morgan, 536 US 101, 113-114 [2002]).
Plaintiff's claim that defendant retaliated against him for engaging in protected activity, namely, filing complaints with the New York State Division of Human Rights, was correctly dismissed for failure to state a cause of action (CPLR 3211[a][7]). In support of such claim, plaintiff fails to allege facts sufficient to establish a causal connection between the protected activities and the conduct alleged to be retaliatory (see Baldwin v Cablevision Sys. Corp., 65 AD3d 961, 967 [1st Dept 2009], lv denied 14 NY3d 701 [2010]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2019
CLERK